Title: To James Madison from Thomas Jefferson, 6 November 1812
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Nov. 6. 12.
I inclose you a letter from Colo. Gibson Secretary under Governor Harrison. I suppose he has addressed it to me on the footing of a very old acquaintance. He is a very honest man, very old in public service & much esteemed by all who know him. All this I believe however is known to yourself, & possibly he may be personally known to you.
The seeing whether our untried Generals will stand proof is a very dear operation. Two of them have cost us a great many men. We can tell by his plumage whether a cock is dunghill or game. But with us cowardice & courage wear the same plume. Hull will of course be shot for cowardice & treachery. And will not Van Renslaer be broke for cowardice & incapacity? To advance such a body of men across a river without securing boats to bring them off in case of disaster, has cost us 700. men: and to have taken no part himself in such an action & against such a general could be nothing but cowardice. These are the reflections of a solitary reader of his own letter. Dearborne & Harrison have both courage & understanding, & having no longer a Brock to encounter, I hope we shall ere long hear something good from them. If we could but get Canada to Trois rivieres in our hands we should have a set-off against spoliations to be treated of, & in the mean time separate the Indians from them and set the friendly to attack the hostile part with our aid. Ever affectionately your’s
Th: Jefferson
